

116 HR 1398 IH: Health Insurance Tax Relief Act of 2019
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1398IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2019Mr. Bera (for himself, Mrs. Walorski, Mr. Gottheimer, Mr. Marchant, Mr. O'Halleran, Ms. Stefanik, Mr. Biggs, Mr. Schweikert, Mr. David P. Roe of Tennessee, Ms. Brownley of California, Mr. Kelly of Pennsylvania, Mr. Smith of Missouri, and Mr. Bucshon) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo delay the reimposition of the annual fee on health insurance providers until after 2021.
	
 1.Short titleThis Act may be cited as the Health Insurance Tax Relief Act of 2019. 2.Delay of reimposition of annual fee on health insurance providers until after 2021 (a)In generalSection 9010(j)(3) of the Patient Protection and Affordable Care Act is amended by striking December 31, 2019 and inserting December 31, 2021.
 (b)Effective dateThe amendment made by this section shall apply to calendar years beginning after December 31, 2019. 